Johnston, C. J.,
(dissenting) : A positive provision of statute has been violated by the defendant, and for such violation the legislature in its discretion has prescribed the penalty of removal from office. I doubt the power of the court to interpose its discretion as against *58that of the legislature and thus relieve the defendant from the consequences of his misconduct. Although there' are some extenuating circumstances in the defendant’s case, I do not feel warranted in deciding that the court can overlook the violations of statute that have been established, nor in holding that the defendant may- continue to hold the office forfeited by such violations.